United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1536
                                   ___________

Cleotis Jamerson,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Rental Management, Inc.,                *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: March 7, 2006
                                Filed: March 13, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Cleothis1 Jamerson appeals the district court’s2 adverse grant of summary
judgment in his Title VII employment-discrimination suit. The sole issue on appeal
is whether Jamerson was an employee of defendant Rental Management, Inc. or an
independent contractor, for purposes of Title VII protection. See Schwieger v. Farm
Bureau Ins. Co. of Neb., 207 F.3d 480, 483 (8th Cir. 2000) (Title VII protects only


      1
       A review of the record indicates appellant’s first name is “Cleothis.”
      2
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
employees). Upon de novo review, see Jenkins v. S. Farm Bureau Cas., 307 F.3d 741,
743 (8th Cir. 2002), we agree with the district court that the undisputed facts show
that Jamerson was an independent contractor. See Nationwide Mut. Ins. Co. v.
Darden, 503 U.S. 318, 324 (1992) (enumerating factors courts consider in determining
employment status); Lerohl v. Friends of Minn. Sinfonia, 322 F.3d 486, 488 (8th Cir.
2003) (employment status is question of law); Schwieger v. Farm Bureau Ins. Co. of
Neb., 207 F.3d 480, 483 (8th Cir. 2000) (discussing Darden factors). Accordingly,
we affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-